Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the amendment filed on 03/02/2021. Of the previously presented claims 1-20, the claims 1, 16, 17 and 20 has been amended in the amendment. 

Summary of this Office Action
Applicants' arguments filed on 03/02/2021 has been fully considered, and are deemed to be persuasive.  The claims in the instant application is similar to the claims in patented parent application 14/943,585 (U.S. Patent 10,460,318).The terminal disclaimers submitted for the patented parent application has been approved by the office on 09/11/2020. Therefore, the claims 1-20 as amended are deemed to be allowable over same rational as its parent patented application and the searched and cited prior art of record as described below: 	 

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the uniquely patentable order of combination of feature of: “determining, by the processor, that the first service provider and the first event are of a type of service provider and a type of event, respectively, that the user has consented to receive the first event notification; sending, by the processor, a message in a unified message format to a device of the user that is distinct from the device of the first service provider, the message comprising the first event; receiving, by the processor, a response to the message from the device of the user, the response containing a first indication of whether the first event is an authorized event; and sending, by the processor, the first indication of whether the first event is an authorized event to the device of the first service provider “in a system and method for event notification for multiple services.
The reasons for allowance for all the other independent claims are the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated March 2, 2021, see pages 8-13 has been fully considered. The order of combination elements is sufficient to ensure the claims as amended amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim is integrated into a practical application by providing an advancement in a technical field of processing event notifications. The system provide for customers/users to streamline and aggregate event notification from various service providers into a single contact and to receive and respond to messages containing event notifications in a unified message format, regardless of the type event notification and regardless of service provider generating the event notification, and regardless of the device of the user on which an event notification message is received. The order combination of elements of claim presents useful technological improvement to the existing technical field of communications service provider network by providing unified network-based security platform of different service providers, processing and generating an event notification, and receiving and sending message containing event notification in unified message format with an additional factor in a multi-factor authentication process for authorization of use credit card and in enabling to provide qualifier to the device of the service provider  comprising notation or warning  that the indication of whether the event is an authorized event may still fraudulent based on the response received from device of the user when an unauthorized purchase attempt is made (see Specification: paragraph [0073-0075, 0093]). The claims 1, 17 and 20 are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. (YES).
As per cited/searched prior arts, the notable prior art of Violleau et al. disclosed forwarding event to event consuming application by even producing applications (see abstract). The prior art of Duke et al. disclosed remote server determining authorization decision for a user based on analysis of user’s past activity data (see abstract, paragraph [0181-0183]). The international publication prior art of Nickum teaches detect and transmitting generated event notification (see abstract). The Non-Patent Literature of Avaya teaches notifying events for multiple services  and conveying specific instructions to who needs to know, providing information on what is taking place, soliciting an acknowledgement or response and bringing team together to more effectively communicate (see page 1, column 1). None of the cited and searched prior arts disclosed the combination of element of claims of the allowed unique features as listed above. Therefore, the claims 1-20 are deemed to be allowable over same rational as patented parent applications and cited/updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/08/2021